Opinion by
Gunther, J.,
The Unemployment Compensation Board of Review in this case, after examining the record, came to the conclusion that the claimant failed to seek work when work was available and placed himself in the unemployed class.
The claimant was a British seaman working for the Gulf Oil Company. His passport expired in January, 1952, and despite several requests, he failed to have it renewed. The immigration officials warned him on several occasions either to renew his passport or apply for naturalization as a U. S. citizen. On December 17,1952, the immigration authorities removed him from his ship and his employer granted him vacation pay. There is evidence that he applied for his naturalization papers but did not return to his work.
. In April and May 1953, the claimant filed for bene: fits under the Act. . .The.bureau, referee, and the Board of. Review denied the claim on the ground that-he left his work without good cause. He failed to. take the necessary precautions to guard his job. O’Donnell Unemployment Compensation Cake, 173 Pa. Superior Ct. 263, 98 A. 2d 406.
The record is quite clear to support the Board’s findings and conclusions. There is no question that work was available had claimant returned to work. *294The immigration department would have permitted him to work, once he had applied for naturalization. He did nothing until March 31, 1953, when he filed an application for work with the maritime union. The reasons set forth by him, that he waited for the naturalization hearing and that his union dues were lapsed, are insufficient upon which tó base the claim. His dilatory inaction, tied up with excuses above-stated, make him ineligible to claim compensation under §402 (b).
Decision affirmed.